Title: Thomas Jefferson to George Jefferson, 8 October 1809
From: Jefferson, Thomas
To: Jefferson, George


          Dear Sir  Monticello Oct. 8. 09.
          Tomorrow being the last day fixed by our sheriff’s for the reciept of the taxes of the year, I shall draw on you in their favor for the amount of mine, being somewhere about 70.D. this will be in one or two draughts at their convenience & paiable at sight. I know there cannot remain as much of my last remittance as will meet this sum, but I am in daily expectation of recieving a sum which will enable me to cover the sum excess, & to furnish also the advances necessary for my grandson. he will be with you after the first frost. a person of the name of Jones has written to mr Randolph that he takes boarders at 120.D. but we learn that his house is crouded, & a separate room is indispensable to enable a student to derive all the benefit he should from his instructions. Jefferson would be pleased to be in wherever John Bankhead boards. but both might lose time by mutual intrusions on each other. we shall leave him therefore to your friendly discretion.I am to meet the representatives of  B. Skelton and J. Fleming in Richmond at mr Ladd’s office on the 20th instant, and shall lodge at the Swan by recommendation of Judge Fleming who promised to engage me a room there, as our mutual concern in the business we meet on will render it convenient that we should be together. my stay will not be over one or two days. I shall then have the pleasure of seeing you as I have long wished.
          in the mean time Adieu affectionately
          
            Th:
            Jefferson
        